Citation Nr: 9912202	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied entitlement to service connection for 
a psychiatric disorder, finding that no new and material 
evidence had been submitted to reopen previous final 
decisions.  In a March 1997 decision, the Board found that 
new and material evidence had been submitted to reopen the 
veteran's claim, and remanded the case to the RO for 
additional development consistent with that finding.  That 
development has been completed, and the case is again 
properly before the Board.  


FINDINGS OF FACT

The veteran currently suffers from a psychiatric disorder 
that cannot be disassociated with service.


CONCLUSION OF LAW

A psychiatric disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Id.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

It is uncontroverted that the veteran took an overdose of 
prescription drugs in service.  He was found to have a 
chronic schizophrenic illness and given a medical discharge.  
Findings of the Medical Board proceedings concluded that the 
disorder preexisted service.  These findings were based 
primarily on the veteran's description of a history of 
nervousness and anger during his teenage years.  

Pursuant to the Board remand, the RO obtained relevant 
medical records and records from the Social Security 
Administration.  The veteran was also afforded a psychiatric 
evaluation by the VA.  Private and VA treatment records show 
that the veteran has undergone mental health treatment for 
many years since service.  His diagnoses include bipolar 
affective disorder, depressed, with psychotic features, 
possible panic disorder, avoidant personality disorder, and 
major depressive disorder.  Several of the veteran's mental 
health providers have written statements offering opinions on 
the etiology of the veteran's current psychiatric disability 
and the likelihood that the disease preexisted service.  
Although there was some confusion as to the reported history 
of the veteran with regard to whether or not his condition 
preexisted service, the ultimate consensus among these 
providers is that the veteran's psychiatric disability did 
not exist prior to service.  Upon consideration of all of the 
evidence, including the inservice medical records and medical 
board records, and in view of the veteran's repeated personal 
medical history of no preexisting psychiatric problems and 
the lack of medical evidence of a preservice diagnosis, the 
Board cannot conclude that a psychiatric disorder preexisted 
service.  Simply put, there are no medical records which show 
the that the veteran was ever treated for, or was diagnosed 
as having a psychiatric disorder prior to service.  Thus, the 
Board finds that the presumption of soundness has not been 
rebutted by the requisite clear and unmistakable evidence.  
38 U.S.C.A. §§ 1131, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998); Crowe v. Brown, 7 Vet. App. 238, 245-56 (1994). 

The veteran was awarded disability benefits by the Social 
Security Administration in July 1993, with an effective date 
of August 1992.  The primary diagnosis noted was affective 
disorder, with a secondary diagnosis of personality disorder.  

At the time of his July 1997 VA psychiatric evaluation, the 
veteran reported he had difficulties adjusting to service and 
that he became depressed when he flunked out of avionics 
school.  He reported that he took the aforementioned overdose 
of Librium as a result of his feelings of depression.  He has 
had psychiatric problems since that time.  The examiner 
reviewed the veteran's claims file prior to conducting the 
psychiatric interview.  The examiner made a diagnosis of 
major depressive disorder, recurrent, moderate and 
nonpsychotic with previous history of onset during service.  
The examiner further commented that no evidence could be 
obtained that the veteran had suffered from this same 
condition (major depressive disorder) prior to service.  As 
to etiology, the examiner opined that the possible stressors 
at the time of the onset of the illness relate to the 
veteran's getting washed out of avionics school and some 
interpersonal problems.  The examiner also noted a global 
assessment of functioning of 50 indicating major impairment 
in social and occupational functioning.  

The veteran has indicated that he decompensated in service as 
evidenced by the overdose, and that he simply has not been 
the same since that time.  While there has been some 
controversy with the actual reporting of the veteran's 
preservice history, the Board finds the veteran's statements 
to be generally consistent with the record, candid, not 
otherwise controverted and therefore credible.  Furthermore, 
the recent VA expert opinion is supported, based on a 
thorough review of the record, and consistent with the 
veteran's primary assertion.  Although there is some evidence 
to the contrary, the Board is not persuaded that the contrary 
evidence is of greater probative weight.  

As discussed above, the Board finds that the record raises a 
question as to the etiology of the veteran's psychiatric 
disorder.  In view of the totality of the evidence, including 
the credible statements of the veteran regarding his 
psychiatric symptom complex, the opinion of the veteran's 
treating sources, and the most recent VA psychiatric opinion, 
it is reasonable to conclude that the veteran's psychiatric 
disorder initially manifested in service and was a result of 
his period of service.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's current psychiatric disorder had its 
onset in service.  Therefore, applying 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 to the facts of this case, the Board 
finds that service connection for a psychiatric disorder is 
warranted. 


ORDER

Service connection for a psychiatric disorder is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

